MEMORANDUM ****
Nickie J. Jiminez appeals the magistrate judge’s summary judgment affirming the Commissioner of Social Security’ denial of benefits under the Social Security Act. We have jurisdiction pursuant to 28 U .S.C. § 1291. We review de novo a district court’s order upholding the Commissioner’s denial of benefits. See Tidwell v. Ap-fel, 161 F.3d 599, 601 (9th Cir.1998). We must uphold the Commissioner’s decision if it is supported by substantial evidence and if it is free of legal error. See id. We affirm.
Because there is substantial evidence to support the ALJ’s finding that claimant could perform her previous work, the mag-istrado judge did not err by granting summary judgment in favor of the Commissioner. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995). In addition, the ALJ gave specific, legitimate reasons, based on substantial evidence in the record, for rejecting the opinions of claimant’s treating physicians regarding the Hmiting effects of her depression. See id.
Contrary to appellant’s contentions, the ALJ provided clear and convincing reasons for rejecting claimant’s testimony about the severity of her symptoms. See Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1464 (9th Cir.1995). Also, the ALJ provided germane reasons for rejecting the testimony of Jiminez’ son and daughter. See Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir.2001).
All remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.